Breese, J. The single question presented by this record, is. the constitutionality of the 12th section of “An act to amend the charter of the city of Springfield,” approved Feb. 18, 1859. (Laws of 1859, page 272.) The section is as follows: “ The County Court of Sangamon county shall'cause an accurate account to be kept of all expenditures made for county purposes, and shall charge all expenditures made for county purposes, (excepting for the making and repairing of roads and highways, and the building and repairing of bridges,) in said county, without said city, rateably to said county and to the city of Springfield, in proportion to the taxes collected for the county purposes, within said city, and in the county, without said city, and paid into the county treasury by each respectively. And the surplus of all taxes which may be collected for county purposes, after making the charges to the city and county in the manner herein required, shall be divided between the said city and the said county, in proportion to the amount of taxes collected for county purposes, within said city, and in the county, without said city, and paid into the county treasury by each respectively. And the county judge of said county, and the mayor of the city of Springfield, shall ascertain the proportion of taxes to be paid to the city of Springfield, under the requirements of this section, and so soon thereafter as the county taxes shall be paid into the county treasury, the treasurer of said county shall pay to the treasurer of the city of Springfield a sum equal to three-fourths of the proportion of said taxes to which the said city may be entitled under the provisions of this section, and the same shall be exclusively expended by said city in improving and repairing the streets, alleys and highways, and in building and repairing of the bridges within the city.” The point made is, that the legislature cannot control the revenue of a county, such revenue being the property of the counties, not to be taken from them without their consent, and to be used and appropriated in such manner only as the County Courts of the respective counties may direct — that to do so, by the legislature, would be a violation of clause seventeen, of article thirteen, and of clause eleven, of the same article, of the constitution of this State. Clause seventeen forbids the legislature to pass any ex post facto law, or law impairing the obligation of contracts; and clause eleven provides, that no man’s property shall be taken or applied to public use, without the consent of his representatives in the General Assembly, nor without just compensation being made to him. It is also urged, that as the constitution provides for a County Court, and authorizes it to hold terms for the transaction of county business, and to perform such other duties as the legislature may prescribe, the levying and collecting taxes for county or corporate purposes, and their expenditure to effect such purposes, is peculiarly county business, and as such, is placed by the constitution beyond the control of the legislative department of the government, and for that reason the section in question, being an interference by one department of the government with another, is unconstitutional and void. The answer to all these objections, is, we think, quite apparent. The whole purpose of the section quoted, is merely to apportion the public revenue collected in Sangamon county, such parts of it as are collected in the city of Springfield on property there situate, and such portions as are collected in the county, outside of the city limits, between the two corporations. Both are public corporations, created for public purposes alone, and the revenues derived from them are public property, and in no sense affected by the clauses of the constitution to which reference is made. While private corporations are regarded as contracts which the legislature cannot constitutionally impair, as the trustee of the public interests, it has the exclusive and unrestrained control over public corporations ; and as it may create, so it may modify or destroy,‘as public exigency requires, or the public interests demand. Coles v. Madison County, Breese, 115. Their whole capacities, powers and duties, are derived from the legislature, and subordinate to that power. If then, the legislature can destroy a county, they can destroy any of its parts, and take from it any one of its powers. The revenues of a county are not the property of the county in the sense in which the revenue of a private person or corporation, is regarded. The whole State has an interest in the revenue of a county, and for the public good, the legislature must have the power to direct its application. The power conferred upon a county to raise a revenue by taxation is a political power, and its application, when collected, must necessarily be within the control of the legislature, for political purposes. This act of the legislature nowhere proposes to take from the county of Sangamon, and give to the city of Springfield, any property belonging to the county, or revenues collected for the use of the county. But if it did, it would not be objectionable. But, on the contrary, it proposes alone to appropriate the revenue which may be collected by the county by taxes levied on property both in the city and county, in certain proportions rateably to the city and county. The County Court is to keep an account of the taxes collected from the county outside of the city, and from the city proper, and charge the expenditures, except for roads and bridges, rateably to the city and county, in proportion to the amount of taxes collected from each, and the surplus thereafter is to be divided between the city and the county in proportion to the amount of taxes collected for county purposes within the city, and in the county outside of the city, and paid into the county treasury by the city and county respectively. When this is done, the county judge and the mayor of the city are to ascertain the proportion of this fund to be paid to the city, and so soon as this is done, the county treasurer must pay to the city treasurer a sum equal to three-fourths of the proportion of the taxes to which the city may be entitled, to be expended by the city in improving and repairing the streets and alleys, and building and repairing bridges within the city. The city of Springfield is a component part of Sangamon county, and its property taxable in common with that of the county. Now surely, it cannot be seriously insisted that taxes collected on city property, shall not, by the legislature, be directed to be appropriated for the purposes of the city. It is neither unjust, nor unfair, that they should be so appropriated. This section amounts to no more than an amendment of the general law requiring the taxes collected for county purposes to be paid into the treasury of the county. It surely is competent for the legislature to amend that law, and to declare, that after the taxes are so paid, such proportion of them as were collected in a particular township, should be applied to roads and bridges in that township. We think the power of the legislature over this subject is plenary, and is no interference with any other department of the government, and cannot be assailed as such. The act when simplified merely declares, that after certain expenditures are allowed the county and city, the surplus of taxes shall be divided between the city and county in proportion to the amount collected from each, to be applied by the city in repairing streets and building and repairing bridges in the city. We cannot see any difference in principle, between this case and the case of Richland County v. Lawrence County, 12 Ill. 1. Independent of any adjudicated case, we cannot perceive, on principle, any defect of power in the legislature to pass this act, and we therefore award a peremptory mandamus in the first instance, as that is the agreement of the parties, should we recognize the validity of the act in question. Peremptory mandamus awarded.